DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/24/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
The Oath/Declaration submitted on 07/24/2019 is noted by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Reference numeral -- 160 -- does not appear within Figure 1A as disclosed on
Page 9, page lines 1-2.
Reference numeral -- 166 -- does not appear within Figure 1A as disclosed on
Page 9, page lines 1-2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 2018/0157221).

    PNG
    media_image1.png
    537
    742
    media_image1.png
    Greyscale
Regarding claims 1, 12, 18 and 20, Anderson discloses a fatigue test apparatus to repeatedly apply force to an article under test, the fatigue test apparatus comprising: a control system (100) configured to receive, during a first iteration of a fatigue test of an article (124) under test (¶0015, lines 10-12), a command signal (104) corresponding to a particular test step of the fatigue test, to generate, based on the command signal (104) and during the first iteration, a test (¶0021, lines 2-4), and to generate an error signal (108) associated with the particular test step during the first iteration (¶0022, lines 1-5); a gain calculation device (168) coupled to the control system (100), wherein the gain calculation device is configured to generate, based on the error signal (108), a gain adjustment value (110) associated with the particular test step (¶0017, lines 7-10); and a variable gain feedforward device (160) coupled to the gain calculation device (Fig. 1) and to the control system (100), wherein the variable gain feedforward device (160) being configured to provide, during a second iteration “VGFF block 160 may include a gain array 168 and a multiplier 172” of the fatigue test and based on the gain adjustment value, a stabilization gain to the control system “gain output 170 is a predetermined value selected from the gain array 168”.

    PNG
    media_image2.png
    242
    428
    media_image2.png
    Greyscale
Regarding claims 2 and 12, Anderson further discloses wherein the gain calculation device (168) being further configured to determine, during the first iteration, a first value (Ga1) corresponding to the gain adjustment value (Fig 5). 
Regarding claims 3 and 13, Anderson further discloses wherein the gain calculation device (168) being further configured to determine a second value (Ga2) during the second iteration “Each row 563a-563n may represent a unique load exerted by the actuators 122” and based on application of the stabilization gain to the control system during the second iteration “gain output 170 is a predetermined value selected from the gain array 168”, and wherein the gain calculation device is further configured to sum the first value and the second value to generate a second gain adjustment value during the second iteration “each of the values may be summed together in order to generate the CCC output 154”.
Regarding claims 4 and 12, Anderson further discloses wherein the variable gain feedforward device (160) being further configured to adjust the stabilization gain “gain output 170 is a predetermined value selected from the gain array 168”, during a third iteration of the particular test step, based on the second gain adjustment value (Fig. 5).
Regarding claims 5, 13 and 19, Anderson further an actuator (122), wherein the test output signal is configured to cause the actuator (122) to apply the force to the article (124) under test to achieve a target deformation of the article under test (¶0020, lines 1-4), and wherein the error signal (108) indicates a deviation between a measured deformation of the article under test (124) and the target deformation “The error value 108 takes into account any discrepancies within the force control system 100 and the higher frequency components of the feedback load signal 132”.
Regarding claims 6, 14 and 20, Anderson further discloses wherein the stabilization gain is selected to cause a second deviation between the target deformation and a second measured deformation of the article under test associated with the particular test step during the second iteration to be less than the deviation associated with the particular test step during the first iteration “the gain output 170 is a predetermined value selected from the gain array 168”.
Regarding claims 7 and 15, Anderson further discloses wherein the gain calculation device (168) is further configured to receive multiple samples of the error signal (108) and to determine a running sum value associated with the multiple sample “each of the values may be summed together in order to generate the CCC output 154”.
Regarding claims 8 and 16, Anderson further discloses wherein the gain calculation device (168) further configured to divide the running sum value by a duration value associated with the error signal to determine a weighted error sum value “the single gain multiplier 152 may be applied to the sum of the individual coefficients 310 of each row 320
Regarding claims 9 and 17, Anderson further wherein the gain calculation device (168) further configured to scale the weighted error sum value to determine the gain adjustment value “The sum of the coefficients 310 of a single row 340 of the matrix 300 represent the total load experienced by each particular actuator 122 (e.g., in FIG. 3 the total load by actuator 5”.
Regarding claim 10, Anderson further discloses a memory configured to store a lookup table “VGFF block 160 may be microprocessor-based such as a computer having a at least one processor, memory (RAM and/or ROM)”, wherein the variable gain feedforward device is further configured to store the gain adjustment value in the lookup table during the first iteration and to retrieve the gain adjustment value from the lookup table during the second iteration.
Regarding claim 11, Anderson further discloses wherein the gain calculation device (168) further configured to determine the gain adjustment value in response to identifying that the error signal satisfies a threshold “The error value 108 takes into account any discrepancies within the force control system 100 and the higher frequency components of the feedback load signal 132”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855